IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


S.A.,                                        : No. 840 MAL 2018
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
K.A.,                                        :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.